Fitzsimons, J.
The defendant, the owner of a tenement house, contracted with one Nuse to tile the ground floor of his said house.
*224While the work was being done the plaintiff was injured by striking her leg against a beam which was used, in connection with other planking, to protect the newly laid tile.
She brings the action for the injuries sustained by her. The trial- justice dismissed-her complaint.
The tiling of the hallway by defendant was a lawful transaction ; he had a right to give the work to another as contractor, and was not liable for the negligence of the contractor . or his agents. The plaintiff had knowledge of the fact that a "contractor and not defendant was actually doing the work in question. Her cause of action is against the contractor and not the defendant. The complaint was, therefore, properly dismissed. See Maltbie v. Bolting, 6 Misc. Rep. 339.
The judgment should be affirmed, with costs.
Conlan, J., concurs.
Judgment affirmed, with costs.